EXECUTION VERSION


FOURTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS FOURTH AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), is made as of September 20, 2019, by and among Oaktree
Strategic Income Corporation, as the collateral manager (in such capacity, the
“Collateral Manager”), OCSI Senior Funding II LLC, as the borrower (the
“Borrower”), Citibank, N.A., as administrative agent (the “Administrative
Agent”) and Citibank, N.A., as the sole lender (the “Lender”).
RECITALS
WHEREAS, the Collateral Manager, Oaktree Strategic Income Corporation, as the
seller (in such capacity, the “Seller”), the Borrower, the Administrative Agent,
the Lender and Wells Fargo Bank, National Association, as Collateral Agent, are
parties to that certain Amended and Restated Loan and Security Agreement, dated
as of January 31, 2018 (as the same has been previously amended and may be
amended, modified, waived, supplemented, restated or replaced from time to time,
the “Loan and Security Agreement”);
WHEREAS, pursuant to Section 13.1 of the Loan and Security Agreement, the
Collateral Manager and the Borrower desire to, and have requested that the
Administrative Agent agree to, amend certain provisions of the Loan and Security
Agreement as provided herein;
WHEREAS, subject to the terms and conditions of this Amendment, the
Administrative Agent and Lenders constituting at least the Required Lenders are
willing to agree to such amendments to the Loan and Security Agreement.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan and Security
Agreement.
2.Amendments. The Loan and Security Agreement is hereby amended, modified and
supplemented as follows:
(A)    The defined term “Collateral Manager Event of Default” in Section 1.1 is
hereby amended by deleting clause (f) thereof in its entirety and replacing it
with the following:
“(f) any change in the management of the Collateral Manager (whether by
resignation, termination, disability, death or otherwise) whereby any two (2) of
the following individuals cease to be actively involved in the operations of the
Collateral Manager, and such persons are not replaced with other individuals
reasonably acceptable to the Controlling Lender within 30 days of such event:
Matt Pendo; Armen Panossian; and Bruce Karsh.”


3.Reaffirmation. Except to the extent expressly amended by this Amendment, the
terms and conditions of the Loan and Security Agreement and other Transaction
Documents shall remain in full force and effect. Each of the Transaction
Documents, including the Loan and Security Agreement, and any and all other
agreements, documents or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Loan and Security
Agreement as amended hereby, are hereby


1



--------------------------------------------------------------------------------





amended so that any reference in such Transaction Documents to the Loan and
Security Agreement, whether direct or indirect, shall mean a reference to the
Loan and Security Agreement as amended hereby. This Amendment shall constitute a
Transaction Document under the Loan and Security Agreement.
4.Miscellaneous.     This Amendment may be executed in counterparts, each of
which shall be and all of which, when taken together, shall constitute one
binding agreement. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[SIGNATURE PAGE FOLLOWS]




2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day, month and
year first above written.
                        
BORROWER


OCSI SENIOR FUNDING II LLC


By: Oaktree Strategic Income Corporation:
Its: Designated Manager


By: Oaktree Capital Management, L.P.
Its: Investment Advisor



By:     /s/ Mary Gallegly     
Name: Mary Gallegly
Title: Senior Vice President


By:     /s/ Matt Stewart     
Name: Matt Stewart
Title: Vice President
















[SIGNATURES CONTINUE ON FOLLOWING PAGE]







--------------------------------------------------------------------------------







COLLATERAL MANAGER:
OAKTREE STRATEGIC INCOME CORPORATION


By: Oaktree Capital Management, L.P.
Its: Investment Advisor



By:     /s/ Mary Gallegly     
Name: Mary Gallegly
Title: Senior Vice President


By:     /s/ Matt Stewart     
Name: Matt Stewart
Title: Vice President





--------------------------------------------------------------------------------





THE ADMINISTRATIVE AGENT:
CITIBANK, N.A., in its capacity as Administrative Agent


By:     /s/ Brett Bushinger     
Name: Brett Bushinger
Title: Vice President




LENDER:


CITIBANK, N.A.,


By:     /s/ Brett Bushinger     
Name: Brett Bushinger
Title: Vice President





